Motion Granted; Appeal Dismissed and Memorandum Opinion filed July 16,
2019.




                                           In The

                       Fourteenth Court of Appeals

                                  NO. 14-18-00902-CV

                          MICHAEL BALETTE, Appellant

                                             V.

                         CATHERINE BALETTE, Appellee

                        On Appeal from Probate Court No. 3
                                Harris County, Texas
                         Trial Court Cause No. 451,336-401


                   MEMORANDUM                          OPINION

       This is an appeal from an order signed January 30, 2019.1 On July 8, 2019,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion
is granted, and the appeal is dismissed.

                                      PER CURIAM

Panel consists of Chief Justice Frost and Justices Spain and Poissant.


1
 The original notice of appeal is from an order signed September 26, 2018. The amended notice
of appeal is from the final judgment, which was signed January 30, 2019.